Citation Nr: 1217491	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.  He also had additional service with the United States Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a seizure disability.

The Veteran was scheduled to present testimony at the Board's Central Office in Washington, DC, before a Veterans Law Judge in April 2009.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

In June 2009, the Board found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a seizure disorder.  In an August 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2009 decision and remanded the claim for readjudication consistent with the Court's memorandum decision.  The case has now been returned to the Board for further appellate action.

For reasons explained below, the issue of entitlement to service connection for a seizure disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The June 2004 rating decision that determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a seizure disorder was not appealed and is final.

2.  Some of the evidence received since the June 2004 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for a seizure disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to reopen the claim for service connection for a seizure disorder and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a seizure disorder was previously denied by rating decisions in January 1995, July 2002, and June 2004.  In January 1995, the claim was denied based on the rationale that the Veteran's first seizure occurred during inactive duty training in December 1978.  The rating decision notes that service connection was not in order because seizure disorders are considered a disease rather than an injury.  The January 1995 rating decision also notes that the Veteran had another seizure during active duty for training, but permanent aggravation beyond its normal course was not shown.  In July 2002 and June 2004, the claim was denied because the evidence submitted was not new and material.

In August 2005, the Veteran filed an untimely substantive appeal to the June 2004 rating decision.  This submission was read by VA to constitute a request to reopen the claim for service connection for a seizure disorder.  Thereafter, in the February 2006 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.

In June 2009, the Board determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a seizure disorder.  

The evidence received subsequent to the June 2004 rating decision includes medical information from the Internet.  This evidence includes information from www.emedicinehealth.com/diabetes/article_em.htm noting that seizures can be a complication of hyperosmolar hyperglycemic nonketotic syndrome, which often occurs in people with type II diabetes.  This evidence also includes information from http://www.mayoclinic.com/health/grand-mal-seizure/ds00222 stating that grand mal seizures are sometimes caused by very low blood levels of glucose.  The Board has verified the accuracy of these links.

Even though this information is contained within the April 2009 brief from the Veteran's representative, the external Internet citations clearly reflect that it was gathered from outside sources and is not intended to constitute a medical opinion from the Veteran's representative.  Rather, general medical information from competent sources has been submitted.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Specifically, this evidence relates to the Veteran's contention that there is a causal connection between his service-connected type II diabetes mellitus and his seizure disorder.  The Board thus finds that the medical information contained within these articles satisfies the low threshold to reopen the Veteran's claim.  Thus, such evidence is new and material, and the claim for service connection for a seizure disorder is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a seizure disorder is reopened and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a seizure disorder, to include as secondary to service-connected type II diabetes mellitus, on the merits.  

With regard to the theory of entitlement to service connection on a secondary basis, the Veteran has submitted Internet articles suggesting a possible relationship between diabetes mellitus and seizures.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

At present, there are no medical opinions of record addressing whether the Veteran's seizure disorder has been caused or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected diabetes mellitus.  Therefore, the Veteran should now be afforded a VA neurological examination to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the theory of entitlement to service connection on a direct basis, the Veteran contends, and service treatment records indicate, that he suffered his first seizure while on inactive duty training in December 1978.  Service treatment records also reflect that the Veteran suffered a grand mal seizure in June 1979 while on active duty for training.  The Veteran was driving a military vehicle at the time, and the seizure resulted in a traffic accident.  A 1993 VA hospital summary noted the Veteran was being followed for a seizure disorder secondary to alcoholism.  During a 1995 VA examination, the Veteran reported that he had his first seizure in 1978, with no additional seizures until 1992, when he began having grand mal seizures several times a month.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (emphasis added); 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to periods of active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The competent evidence of record indicates that the Veteran's December 1978 seizure is attributable to a disease rather than an injury.  Service connection cannot be awarded for a disability resulting from a disease that was incurred during inactive duty training, and further development of that theory of entitlement is not warranted.  

Service connection for a seizure disorder is potentially available as related to the seizure that occurred in June 1979, during a period of active duty for training.  Because the Veteran's seizure disorder has been found to have first manifested in December 1978, and preexisted his June 1979 active duty for training, direct service connection may only be awarded based on a theory of aggravation.  That is, the Veteran's seizure disorder must have been permanently worsened beyond its normal progression as a result of the June 1979 active duty for training. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Given the evidence that a grand mal seizure occurred during active duty for training, the examiner who conducts the VA neurological examination should also opine as to whether the Veteran's seizure disorder was aggravated (permanently worsened beyond normal progress of the disorder) during his June 1979 period of active duty for training.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for his claim for service connection for seizures.  In addition, while the Veteran was provided with VCAA notice with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claim for service connection for a seizure disorder on a secondary basis.  Thus, on remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The corrective VCAA notice should also advise the Veteran about what is needed to substantiate his claim for service connection on a secondary basis.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a seizure disorder at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA neurological examination to determine the nature of any current seizure disorder, and to obtain an opinion on whether any current seizure disorder is possibly related to service-connected diabetes mellitus or to a preexisting disability that was permanently aggravated by active duty for training.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether the preexisting seizure disorder was permanently worsened beyond normal progression (aggravated) during the Veteran's active duty for training in June 1979.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder was caused by the Veteran's service connected diabetes.  If not, the examiner should opine whether the service-connected diabetes mellitus permanently worsens the Veteran's seizure disorder beyond normal progression (aggravated).  If the examiner concludes the Veteran's service connected diabetes aggravates the seizure disorder, the examiner should attempt to quantify the degree of aggravation.

The medical rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


